Name: Council Regulation (EEC) No 3624/84 of 18 December 1984 amending Regulation (EEC) No 2204/82 laying down general rules for the granting of a special carry-over premium for Mediterranean sardines and anchovies
 Type: Regulation
 Subject Matter: fisheries;  Europe;  agricultural structures and production
 Date Published: nan

 No L 335/2 Official Journal of the European Communities 22. 12. 84 COUNCIL REGULATION (EEC) No 3624/84 of 18 December 1984 amending Regulation (EEC) No 2204/82 laying down general rules for the granting of a special carry-over premium for Mediterranean sardines and anchovies producers organizations have not yet been established in certain regions where the production of sardines and anchovies is concentrated, in particular in ports regarded as representative under Community rules ; whereas this situation may be attributed to the diffi ­ culty met in setting up effective producers' organiza ­ tions quickly in regions where no equivalent structure existed before accession ; whereas under these circum ­ stances the derogation granted to individual producers in Greece should be extended by a year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Article 3 (1 ) of Regulation (EEC) No 2204/82 (2) provides for the granting of a special carry ­ over premium for Mediterranean sardines and anchovies to processors who conclude contracts with producers' organizations or to producers' organizations in respect of the quantities processed either directly by these organizations or on their behalf ; Whereas, since no producers' organizations existed in Greece, Article 3 (2) of Regulation (EEC) No 2204/82, by way of derogation from the general rules, admitted individual producers established in Greece to the same scheme as producers' organizations for a two-year transitional period expiring on 31 December 1984 ; Whereas producers' organizations have been esta ­ blished in Greece in the meantime ; whereas, however, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 2204/82, 'two' is hereby replaced by 'three'. Article 2 This Regulation shall enter into force on 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1984. For the Council The President J. BRUTON (') OJ No L 379, 31 . 12. 1981 , p . 1 . (2) OJ No L 235, 10. 8 . 1982, p. 7 .